Case 4:15-cv-10270-TGB-MKM ECF No. 102, PageID.1000 Filed 08/26/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 DANA GLENN,                                     4:15-CV-10270-TGB


                   Plaintiff,
                                           ORDER TO DEPOSIT FUNDS
                                              WITH THE COURT
       vs.


 NASSCOND, INC., ET AL.,


                   Defendants.


      In accordance with the Order dated September 19, 2018:

      IT IS ORDERED that the Clerk of Court shall deposit the amount

 of $40,820.90 in an interest-bearing account for the benefit of Nasscond,

 Inc., or its nominee. The Clerk shall deduct from the account any fee

 authorized by the Judicial Conference of the United States.

      The funds shall be released to Nasscond, Inc. by the clerk of this

 court upon the request of Nasscond, Inc., subject to a subsequent Order

 for withdrawal of funds.

      Immediately upon disbursal of the sum of $40,820.90 to the
Case 4:15-cv-10270-TGB-MKM ECF No. 102, PageID.1001 Filed 08/26/21 Page 2 of 2




 clerk of this court out of proceeds of sale, the clerk of this court shall

 submit a writing to Estates Title Agency, LLC that the clerk has

 received the funds tendered on behalf of Plaintiff in accordance with

 this judgment and Estates Title Agency, LCC shall be immediately

 authorized to record a copy of the Default Judgment together with an

 Affidavit that disbursal to the Clerk of this court has been made in

 accordance with the provisions of the Default Judgment; and,

       Upon such recordation, the Mortgage shall be deemed to have

 been discharged and will be null and void, no longer creating a lien

 against the Property described in the Court’s Default Judgment Order

 dated September 19, 2021.

       DATED this 26th day of August, 2021.


                                     BY THE COURT:




                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge
